78 Wn.2d 832 (1971)
479 P.2d 930
In the Matter of the Disciplinary Proceedings Against WILMOT W. GARVIN, an Attorney at Law.[*]
No. C.D. 1744.
The Supreme Court of Washington, En Banc.
January 21, 1971.
T.M. Royce, for Board of Governors.
PER CURIAM:
Mr. Wilmot W. Garvin was admitted to the bar of this court on July 1, 1932. Until commencement of these disciplinary proceedings, he practiced law in Spokane. He has no prior disciplinary record with the bar and over the years had gained a reputation as a good lawyer and citizen.
On March 13, 1969, disciplinary proceedings were commenced at the direction of the Board of Governors. The record is clear that the proceedings were conducted fairly and with proper notice. Mr. Garvin appeared personally at the hearings and was represented by counsel. During the hearings, Mr. Garvin advised the hearing panel that he had closed his law office and was not engaged in the practice of law.
It would serve no purpose to recite in detail the transgressions with which Mr. Garvin is charged. It is sufficient to observe that Mr. Garvin admits to having misappropriated over $15,000 from the estate of one Gertrude M. Schmitt, of which he was executor; and that the evidence supports the finding by the hearing panel and Board of Governors that he further misappropriated over $9,700 from the estate of one Grant D. Skinner, of which he was administrator. The hearing panel recommended disbarment. This recommendation was affirmed to us by the Board of *833 Governors. Mr. Garvin, though fully notified, has not filed any objection or brief with this court.
[1] We agree with the recommendation of the Board of Governors. Mr. Garvin's conduct violated his oath as an attorney at law, the provisions of DRA 1.1(a), 1.1(c), and 1.1(j) and CPE 11. These violations were not merely the result of neglect, but arose from actions amounting to "embezzlement, conversion, refusal or inability to properly disburse or account for funds entrusted" to Mr. Garvin's care. Such conduct necessitates disbarment. In re Hutchins, 67 Wn.2d 144, 406 P.2d 777 (1965).
Wilmot W. Garvin is hereby disbarred from the practice of law in this state, and the clerk of court is directed to strike his name from the roll of practicing attorneys.
We find the statement of costs filed by the bar association and served on Mr. Garvin to be reasonable and the amount thereof is hereby fixed and settled. DRA 7.
NOTES
[*]  Reported in 479 P.2d 930.